t c summary opinion united_states tax_court gary h and l marianne bell petitioners v commissioner of internal revenue respondent docket no 3524-05s filed date gary h and l marianne bell pro sese r craig schneider for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the issues for decision are whether petitioners are entitled to a deduction under sec_219 for a contribution made by petitioner-husband to an individual_retirement_account ira for and whether respondent is estopped from denying petitioners’ claimed ira deduction because of a decision document entered by this court in their case docket no 2788-04s for background some of the facts have been stipulated and are so found petitioners resided in ogden utah when they filed their petition in this case gary h bell petitioner retired in under the civil service retirement_system after years_of_service as a u s government employee he worked from to for the bonneville power administration as a project coordinator for the construction of high voltage transmission lines petitioner was over age in 1respondent has conceded the accuracy-related_penalty under sec_6662 petitioners conceded adjustments relating to interest_income of dollar_figure and dividend income of dollar_figure the computation included in the deficiency_notice shows that petitioners previously paid dollar_figure as tax and interest of dollar_figure on these adjustments for in date petitioner began participating in the thrift_savings_plan tsp for federal employees the tsp is a defined_contribution_plan contributions to petitioner’s tsp account were made by payroll deductions from his wages the amounts deducted were not included in his wage income for tax purposes during the years he participated in the tsp plan at the time of his retirement petitioner had contributed approximately dollar_figure to his tsp account on date petitioner’s tsp balance was dollar_figure the difference between dollar_figure and dollar_figure represents the increases in the value of petitioner’s investments in his tsp account beginning date petitioner chose to receive monthly payments of dollar_figure from his tsp account the amounts less withholding were electronically deposited to petitioners’ checking account in america first credit_union edison branch in ogden petitioners filed a joint federal_income_tax return for on which they reported taxable interest of dollar_figure ordinary dividend income of dollar_figure tsp distribution income of dollar_figure pension and annuity income of dollar_figure a capital_loss of dollar_figure and total gross_income of dollar_figure on that return petitioners claimed an ira deduction of dollar_figure in reporting their adjusted_gross_income of dollar_figure the claimed ira deduction was paid_by transferring on date dollar_figure from petitioners’ checking account to a separate ira account in petitioner’s name in america first credit_union petitioners received no wages or salaries from employment in they were not engaged in any business in that year they did not file a schedule c profit or loss from business with their income_tax return for they had no earnings from self-employment in that year in the notice_of_deficiency respondent disallowed petitioners’ claimed ira deduction of dollar_figure for the year a ira deduction discussion in general taxpayers have the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 sec_7491 shifts the burden_of_proof of a factual issue to the commissioner under certain limited circumstances sec_7491 does not affect our analysis because our holding does not depend upon which party has the burden_of_proof the evidence in the record establishes the facts and the resolution of the disputed ira deduction involves a matter of law although respondent first contends that petitioners have not substantiated the payment made to petitioner’s ira account at america first credit_union for taxable_year the evidence contained in the record establishes that on date petitioner transferred dollar_figure from his checking account to a separate ira account in petitioner’s name in america first credit_union thus the key question we must decide is whether petitioners received any compensation or earned_income in from which they could deduct the dollar_figure contribution made to petitioner’s ira account petitioner’s position is that he is entitled to his ira deduction in because the dollar_figure he received from his tsp distributions in that year constituted earned_income he reported on his tax returns as includable in his gross_income he contends that some of his salary income earned but not taxed in prior years which was deposited in his tsp account continued to be earned_income taxable in years when tsp distributions were made to him to the contrary respondent contends that the maximum amount petitioners may claim for an ira deduction in is zero because petitioners did not have any compensation which term includes earned_income that was includable in their gross_income pursuant to the provisions of sec_219 and f we agree with respondent for the reasons stated herein with certain limitations a taxpayer is entitled to deduct amounts contributed to an ira sec_219 the deduction however may not exceed the lesser_of the deductible amount or an amount equal to the compensation includable in the taxpayer’s gross_income for such taxable_year sec_219 for the increased deductible amount is dollar_figure if the taxpayer wa sec_50 or older before the close of the taxable_year sec_219 petitioner was over age in for purposes of calculating the maximum amount of an ira deduction compensation is defined in pertinent part in sec_219 as follows compensation --for purposes of this section the term compensation includes earned_income as defined in sec_401 the term compensation does not include any amount received as a pension or annuity and does not include any amount received as deferred_compensation for purposes of this paragraph sec_401 shall be applied as if the term trade_or_business for purposes of sec_1402 included service described in subsection c compensation is further defined in sec_1_219-1 income_tax regs as follows compensation --for purposes of this section the term compensation means wages salaries professional fees or other_amounts derived from or received for personal service actually rendered including but not limited to commissions paid salesmen compensation_for services on the basis of a percentage of profits commissions on insurance premiums tips and bonuses and includes earned_income as defined in sec_401 but does not include amounts derived from or received as earnings or profits from property including but not limited to interest and dividends or amounts not includible in gross_income sec_401 which is referred to in sec_219 and sec_1_219-1 income_tax regs is an elaboration of the term earned_income as it applies to net_earnings from self- employment petitioners were not engaged in a trade_or_business in they filed no schedule c with their income_tax return and they had no net_earnings_from_self-employment in that year accordingly we conclude that the amount of dollar_figure petitioner received in as distributions from his tsp account was not compensation or earned_income as defined in sec_219 and sec_1_219-1 income_tax regs in view of the broad definition of compensation set forth in the statute and regulations it would be superfluous if we interpreted compensation as petitioner requested see clarke v commissioner tcmemo_1999_199 holding that an ira distribution received by the taxpayer was not includable in his compensation because it did not constitute wages salaries professional fees or other_amounts derived from personal services actually rendered but included amounts derived from earnings from property cf 77_tc_97 king v commissioner tcmemo_1996_231 estate of hall v commissioner tcmemo_1979_342 therefore we hold that the maximum amount of petitioners’ ira deduction for is zero pursuant to sec_219 b collateral_estoppel petitioners contend that respondent is estopped from determining a deficiency as to their claimed ira deduction for because of a decision document entered by this court pursuant to a settlement by the parties that allowed petitioners an ira deduction for petitioners claimed an ira deduction of dollar_figure on their federal_income_tax return for a year in which they had no compensation as that term is used in sec_219 and f however the appeals_office resolved the ira deduction issue for in petitioners’ favor by allowing the deduction because it was substantiated by a third party no question was raised as to whether the deduction was limited by petitioners’ compensation in that year the ira deduction issue for was resolved by a decision document that this court entered on date in the case of gary h and l marianne bell v commissioner docket no 2788-04s respondent asserts that the decision document alone which was signed by the parties and entered by the court with respect to is not sufficient for invoking collateral_estoppel against respondent to preclude the denial of the ira deduction claimed by petitioners for we agree the decision document for the tax_year only effectuated a settlement of that case there was no stipulation of facts in support of the settlement there was no trial on the merits of the ira deduction issue 177_f2d_1 10th cir 3_tc_301 the u s court_of_appeals for the tenth circuit in trapp explained the effect of a decision document entered in a prior year by the tax_court without a trial or receiving evidence as follows a judgment not predicated upon stipulated facts or upon findings_of_fact or upon a determination on the merits but merely to carry out a compromise_agreement of the parties fails to constitute an effective judicial determination of any litigated right 167_f2d_324 and a decision of that kind rendered by the tax_court will not support a plea of estoppel in a case of this nature involving liability for income_tax for a different year 134_f2d_389 137_f2d_540 certiorari denied 320_us_787 64_sct_196 88_led_473 3_tc_301 trapp v united_states supra pincite therefore we hold that collateral_estoppel does not apply here to reflect the foregoing and concessions made by the parties decision will be entered under rule
